101 F.3d 715
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Daniel W. BRADLEY, Plaintiff-Appellant,v.CHIRON CORPORATION, William J. Rutter, Edward E. Penhoet,Michael Houghton, Qui Lim Choo, Ortho DiagnosticSystems, Inc., and George Kuo,Defendant-Appellees.  (Two Cases)
Nos. 96-1516, 96-1536.
United States Court of Appeals, Federal Circuit.
Nov. 13, 1996.

APPEAL DISMISSED.
ON MOTION
PAULINE NEWMAN, Circuit Judge.

ORDER

1
Daniel W. Bradley moves for a 45-day extension of time, until December 17, 1996, to file his principal brief.  Chiron Corporation, William J. Rutter, Edward E. Penhoet, Michael Houghton, Qui Lim Choo, Ortho Diagnostics Systems, Inc., and George Kuo (collectively Chiron) oppose.  Chiron moves (1) to dismiss appeal no. 96-1516 for failure to file a brief and failure to comply with Fed.Cir.R. 30(b) and (2) to dismiss appeal no. 96-1536 as moot.


2
Briefly, on July 16, 1996, the United States District Court for the Northern District of California entered an order, inter alia, granting Chiron's motion to dismiss Bradley's second amended complaint without further leave to amend.  Judgment was entered on July 30, 1996.  On August 13, 1996, Bradley filed a notice of appeal from the July 16, 1996 order.  That appeal was docketed as appeal no. 96-1516.  On August 26, 1996, Bradley filed a second notice of appeal "from the final appealable order and judgment ... entered in this action on July 30, 1996."   That appeal was docketed as appeal no. 96-1536.


3
Bradley filed duplicative appeals.  However, the second appeal, no. 96-1536, more properly referred to the judgment.  Thus, we dismiss appeal no. 96-1516 as unnecessary and retain appeal no. 96-1536.


4
With respect to Bradley's failure to comply with the requirements of Fed.Cir.R. 30(b), Chiron asserts that Bradley has failed to provide Chiron with a designation of materials from which the appendix will be prepared and a statement of issues to be presented on appeal.  Fed.Cir.R. 30(b) instructs the parties to cooperate in preparing the Joint Appendix.  We urge the parties to confer and begin the process of preparing the Joint Appendix.


5
Accordingly,

IT IS ORDERED THAT:

6
(1) Bradley's motion for an extension of time to file a brief is granted.  His brief is due December 17, 1996.  No further extensions should be anticipated.


7
(2) Chiron's motion to dismiss appeal no. 96-1516 is granted.


8
(3) Chiron's motion to dismiss appeal no. 96-1536 is denied.


9
(4) Bradley and Chiron shall promptly begin the process of preparing the Joint Appendix.